Citation Nr: 1534949	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to July 1950 and from November 1950 to December 1954.  He died in September 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2012, the Appellant testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file.

The Board, in a September 2014 decision, denied the Appellant's claim for service connection for the cause of the Veteran's death and also denied entitlement to dependency and indemnity compensation (DIC).  The Appellant appealed that portion of the Board's decision to deny the claim for service connection for the cause of the Veteran's death to the United States Court of Appeals for Veterans Claims (Court).  The parties requested that the Court not disturb that part of the Board decision that denied entitlement to DIC.  In a July 2015 Order, the Court granted a July 2015 Joint Motion for Partial Remand (JMPR).  This matter was remanded to the Board for readjudication in accordance with the JMPR.  

The appeal is REMANDED to the RO.  VA will notify the Appellant if further action is required.


REMAND

The parties to the JMPR noted that the VA did not obtain relevant medical records associated with treatment of the Veteran in a time frame proximate to his death.  This includes terminal medical records from the Vian Nursing and Rehab LLC (See September 2010 State of Oklahoma, Certificate of Death) and the Horizon Hospice (See June 16, 2010, VA Community Residential Care clinical record).  It was further noted that the Appellant, in her hearing testimony referred to the fact that the Veteran received lung-related medical care (including CT scans every three months) for 2-3 years prior to his death from the Muskogee VA Medical Center (VAMC).  The RO should attempt to obtain these records.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Appellant and ask her to submit, or authorize VA to obtain, records of the Veteran's treatment (including terminal treatment records) at the Vian Nursing and Rehab LLC; Horizon Hospice; and Wellington Hills nursing home in Eufaula, Oklahoma.  After receiving the necessary completed release forms, the RO should attempt to secure these records.

2.  Then obtain all pertinent records that pertain to the Veteran from the Muskogee VAMC that date from at least 2007 until the time of his death in September 2010.  The RO should ask the Appellant to provide, to the extent that she is able, information necessary to obtain such records by, e.g., specifically the time period the Veteran received medical care for his lung disability. 

3.  Any negative search must be noted in the claims file and communicated to the Appellant.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

4.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted to the Appellant's satisfaction, the Appellant and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




